Title: John Adams to Abigail Adams, 30 September 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      York Town Pensylvania,Septr. 30. 1777 Tuesday
     
     It is now a long Time, since I had an Opportunity of writing to you, and I fear you have suffered unnecessary Anxiety on my Account.—In the Morning of the 19th. Inst., the Congress were allarmed, in their Beds, by a Letter from Mr. Hamilton one of General Washingtons Family, that the Enemy were in Possession of the Ford over the Schuylkill, and the Boats, so that they had it in their Power to be in Philadelphia, before Morning. The Papers of Congress, belonging to the Secretary’s Office, the War Office, the Treasury Office, &c. were before sent to Bristol. The President, and all the other Gentlemen were gone that Road, so I followed, with my Friend Mr. Merchant Marchant of Rhode Island, to Trenton in the Jersies. We stayed at Trenton, untill the 21. when We set off, to Easton upon the Forks of Delaware. From Easton We went to Bethlehem, from thence to Reading, from thence to Lancaster, and from thence to this Town, which is about a dozen Miles over the Susquehannah River.—Here Congress is to sit.
     In order to convey the Papers, with safety, which are of more Importance than all the Members, We were induced to take this Circuit, which is near 180 Miles, whereas this Town by the directest Road is not more than 88 Miles from Philadelphia. This Tour has given me an Opportunity of seeing many Parts of this Country, which I never saw before.
     This Morning Major Throop arrived here with a large Packett from General Gates, containing very agreable Intelligence, which I need not repeat, as you have much earlier Intelligence from that Part than We have.
     I wish Affairs here wore as pleasing an Aspect.—But alass they do not.
     I shall avoid every Thing like History, and make no Reflections.
     However, General Washington is in a Condition tolerably respectable, and the Militia are now turning out, from Virginia, Maryland and Pensilvania, in small Numbers. All the Apology that can be made, for this Part of the World is that Mr. Howes march from Elke to Philadelphia, was thro the very Regions of Passive obedience. The whole Country thro which he passed, is inhabited by Quakers. There is not such another Body of Quakers in all America, perhaps not in all the World.
     I am still of Opinion that Philadelphia will be no Loss to Us.
     I am very comfortably situated, here, in the House of General Roberdeau, whose Hospitality has taken in Mr. Samuel Adams, Mr. Gerry and me. My Health is as good as common, and I assure you my Spirits not the worse for the Loss of Philadelphia.
     Biddle in the Continental Frigate at S. Carolina has made a noble Cruise and taken four very valuable W.I. Prizes.
     Continue to write me by the Post, and I shall pay my Debts.
    